Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bralkowski et al. (US 2015/0037302, hereinafter R1).
Claim 1 limited to a composition comprising a microorganism that produces a biosurfactant and one or more biosurfactants produced by the microorganism.
Claim 1 - R1 discloses compositions comprising biosurfactants such as surfactin together with bacteria producing the same. (Abstract)
R1 discloses the organisms that can produce biosurfactant. [0021]
Claims 1, 2, 3, 5 - The biosurfactant may be surfactin, lichenysin and mixtures thereof. [0024, 0028]
Claim 1 - The biosurfactant may be retained in the culture broth, or be isolated from the culture broth. [0026]
Claim 1 - R1 discloses that the composition may be used as an antimicrobial composition. [0032]
R1 discloses that the biosurfactant producing microbe is a mixture of bacterial species.  The ratio of each microbe may be adjusted to determine the amount of different biosurfactants produced. [0041]
Claim 1- R1 teaches that the composition is the crude culture broth obtained from the inventive method. [0063, 0063, 0066]
Claim 5 - The amount of the biosurfactant present in the composition is in the range 2ppm to 7000 ppm. [0066]
Claim 1 - R1 discloses that the composition may comprise at least one biosurfactant producing microbe, a biosurfactant and added microbial food source [0067].
R1 discloses the production of surfactin and blends of surfactin and lichenysin. (Examples 1, 2)
R1 teaches of the antibiotic properties of crude products comprising biosurfactants. The antibiotic properties of the surfactants are tested against bacterial species including E.coli. It is shown that the biosurfactants are effective against E. coli. (Example 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bralkowski et al. (US 2015/0037302, hereinafter R1) in view of Chen 
Claim 1 is a biopreservative comprising biosurfactants and a microorganism that produces a biosurfactant. These biosurfactants include glycolipids and lipopeptides. Claim 12 is a method for applying the biopreservative composition to a food product to extend the consumable life of the product. 
The disclosure of R1 is incorporated by reference as outlined above.
R1 discloses compositions comprising lipopeptides including surfactin, iturin, and lichenysin. The composition may be a crude composition comprising the microorganism that produces the lipopeptides. The composition may be a mixture of organisms that produce these biosurfactants. The biosurfactants have antibiotic properties and are shown to be effective against E. coli and other organisms.
However, R1 is silent to the application of the biosurfactants for food preservation.
Claim 12, 13 - R2 discloses the application of sophorolipid (biosurfactant classified as a glycolipid) for preserving fruits. 
Claim 22 - R2 teaches of making an aqueous solution of sophorolipid and spraying the solution onto the surface of the fruit. (Abstract)
Claims 23, 24 - R2 discloses that the preservative prevents the fruit from rotting and maintains the freshness of fruit; prolonging the storage life of fruit at room temperature. 
R2 states that the preservative is useful for preserving fruits such as jujube, orange, apple, pear, apricot; etc. 
R2 is silent regarding the use of a lipopeptide; including surfactin, iturin, lichenysin for food preservation.
R3 discloses the use of iturin for preserving stored grains. (Title)
R3 teaches of using Iturin, a lipopeptide produced by Bacillus subtilis, as a potential fungicide on grains. A significant reduction in total mycoflora occurred in most seed lots tested at iturin concentrations of 50-100 ppm. (Abstract and whole document)
While R2 and R3 do not disclose the use of a fermentation broth comprising the microorganism and the biosurfactants produced, their teachings together with R1 would have motivated one of ordinary skill in the art to produce a food grade fermentation broth comprising the microorganism(s) and the biosurfactants to be directly applied to foods for preservation purposes. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce compositions comprising surfactin, lichenysin (lipopeptides) and sophorolipid (glycopeptide) to be applied to foods for preservation purposes. One would do so to replace the synthetic fungicides/bactericide with an organic biopreservative. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a composition and applying it for preserving foods as presently claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791